EXHIBIT 10.5

 

SECURITIES PURCHASE AGREEMENT

 

This securities purchase agreement (the “Agreement”), dated as of January 26,
2016, by and between El Capitan Precious Metals, Inc., a Nevada corporation,
with headquarters located at 8390 Via de Ventura Suite F-110 Scottsdale, AZ
85258 (the “Company”), and Bay Private Equity Inc., an Ontario company with its
head office at Suite 403 - 2727 Steeles Ave. W., Toronto, Ontario (the “Buyer”).

 

WHEREAS:

 

A.              The Company and the Buyer are executing and delivering this
Agreement in reliance upon Section 4(a)(2) of the Securities Act of 1933, as
amended (the “1933 Act”) and Rule 506 of Regulation D promulgated thereunder and
enforced by the United States Securities and Exchange Commission (the “SEC”);

 

B.              Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement a 7% convertible
note of the Company, in the form attached hereto as Exhibit A in the aggregate
principal amount of US$180,000.00 (together with any note(s) issued in
replacement thereof or as a dividend thereon or otherwise with respect thereto
in accordance with the terms thereof, the “Note”), convertible into shares of
common stock, par value US $0.001 of the Company (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in such Note. The
Note shall contain a US$18,000.00 original issue discount such that the purchase
price of the Note shall be US$162,000.00 before deduction of expenses.

 

C.             The Buyer wishes to purchase, upon the terms and conditions
stated in this Agreement, such principal amount of Note as is set forth
immediately below its name on the signature pages hereto; and

 

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:

 

1.Purchase and Sale of Note.

 

(a)Purchase of Note. On the Closing Date (as defined below), the Company shall
issue and sell to the Buyer and the Buyer agrees to purchase from the Company
such principal amount of Note as is set forth immediately below the Buyer’s name
on the signature pages hereto.     (b)Form of Payment. On the Closing Date (as
defined below), (i) the Buyer shall pay the purchase price for the Note to be
issued and sold to it at the Closing (as defined below) (the “Purchase Price”)
by wire transfer of immediately available funds to the Company or its legal
counsel in trust, in accordance with the Company’s written wiring instructions,
against delivery of the Note in the principal amount equal to the Purchase Price
as is set forth immediately below the Buyer’s name on the signature pages
hereto, and (ii) the Company shall deliver such duly executed Note on behalf of
the Company, to the Buyer, against delivery of such Purchase Price.    
(c)Closing Date. The date and time of the first issuance and sale of the Note
pursuant to this Agreement (the “Closing Date”) shall be on or about January 26,
2016, or such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the parties.

 

2.Buyer’s Representations and Warranties. The Buyer represents and warrants to
the Company that:

 

(a)Investment Purpose. As of the date hereof, the Buyer is purchasing the Note
and the shares of Common Stock issuable upon conversion of or otherwise pursuant
to the Note, such shares of Common Stock being collectively referred to herein
as the “Conversion Shares” and, collectively with the Note, the “Securities”)
for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the 1933 Act; provided, however, that by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.    

 

1

 

 

(b)Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D and National Instrument 45-106 -
Prospectus Exemptions (an “Accredited Investor”).     (c)Reliance on Exemptions.
The Buyer understands that the Securities are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and Canadian securities laws and that
the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.     (d)Information. The Buyer and its advisors, if any, have been,
and for so long as the Note remain outstanding will continue to be, furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Buyer or its advisors. The Buyer and its advisors, if
any, have been, and for so long as the Note remain outstanding will continue to
be, afforded the opportunity to ask questions of the Company. Notwithstanding
the foregoing, the Company has not disclosed to the Buyer any material
non-public information and will not disclose such information unless such
information is disclosed to the public prior to or promptly following such
disclosure to the Buyer. Neither such inquiries nor any other due diligence
investigation conducted by Buyer or any of its advisors or representatives shall
modify, amend or affect Buyer’s right to rely on the Company’s representations
and warranties contained in Section 3 below. The Buyer understands that its
investment in the Securities involves a significant degree of risk. The Buyer is
not aware of any facts that may constitute a breach of any of the Company's
representations and warranties made herein.     (e)Governmental Review. The
Buyer understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Securities.     (f)Transfer or Re-sale. The Buyer understands
that (i) the sale or re-sale of the Securities has not been and is not being
registered under the 1933 Act or any applicable state securities laws, and the
Securities may not be transferred unless (a) the Securities are sold pursuant to
an effective registration statement under the 1933 Act, (b) the Buyer shall have
delivered to the Company, at the cost of the Buyer, an opinion of counsel that
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Securities to be sold or
transferred by the Buyer may be sold or transferred pursuant to an exemption
from registration, (c) the Securities are transferred or sold pursuant to Rule
144 promulgated under the 1933 Act, or (d) the Securities are sold pursuant to
Regulation S under the 1933 Act (or a successor rule) (“Regulation S”), and the
Buyer shall have delivered to the Company, at the cost of the Buyer, an opinion
of counsel that shall be in form, substance and scope customary for opinions of
counsel in corporate transactions; (ii) any sale of such Securities made in
reliance on Rule 144 may be made only in accordance with the terms of said Rule
and further, if said Rule is not applicable, any re-sale of such Securities
under circumstances in which the seller (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC thereunder; and (iii) neither the Company nor
any other person is under any obligation to register such Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder (in each case). Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.    

 

2

 

 

(g)Legends. The Buyer understands that the Note and, until such time as the
Conversion Shares have been registered under the 1933 Act or may be resold
pursuant to Rule 144 or Regulation S without any restriction, the Conversion
Shares will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A UNDER SAID ACT OR SUCH OTHER APPLICABLE
EXEMPTION FROM REGISTRATION. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

and in addition the Note and any applicable Conversion Shares issued thereunder
shall bear the following legend in respect of applicable Canadian securities
laws until the applicable conditions under Canadian securities laws are
satisfied:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN CANADA BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) JANUARY 26, 2016, AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY IN CANADA.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, within 2 business days, it will
be considered an Event of Default under the Note.

 

3

 

 

(h)Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Buyer, and this Agreement constitutes a valid and binding agreement of the Buyer
enforceable in accordance with its terms.     (i)Residency. The Buyer is a
resident of the Province of Ontario, Canada.

 

3.

Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that:

(a)Organization and Qualification. The Company and each of its subsidiaries, if
any, is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated, with full power
and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted. The Company or one of its subsidiaries is the sole
registered and beneficial owner of all of the outstanding shares in the capital
of or outstanding shares of capital stock or other ownership, equity or voting
interests of the subsidiaries of the Company free and clear of any Liens (as
defined below), all such shares are validly issued, fully paid and
non-assessable, and no other person has any option, right, entitlement,
understanding or commitment (contingent or otherwise) regarding the right to
acquire any such share or interest in any of the Company’s subsidiaries and no
subsidiary of the Company has any outstanding option, warrant, conversion or
exchange privilege or other right, agreement, arrangement or commitment
obligating any such entity to issue or sell any share or ownership, equity or
voting interest of such entity or security or obligation of any kind convertible
into or exchangeable or exercisable for any shares or ownership, equity or
voting interests of any such entity. Neither the Company nor any of the
Company’s subsidiaries own any interest or investment (whether equity or debt)
in any other person, other than a Company subsidiary, which interest or
investment is material to the Company its subsidiaries, taken as a whole    
(b)Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Note by the Company and the consummation by
it of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Note and the issuance and reservation for
issuance of the Conversion Shares issuable upon conversion or exercise thereof)
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.    

 



4

 

 

(c)Issuance of Shares. The Conversion Shares are duly authorized and reserved
for issuance and, upon conversion of the Note in accordance with its respective
terms, will be validly issued, fully paid and non-assessable, and free from all
taxes, liens, claims and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.     (d)Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Conversion Shares upon conversion of the Note. The Company
further acknowledges that its obligation to issue Conversion Shares upon
conversion of the Note in accordance with this Agreement and the Note is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company.    
(e)No Conflicts. The execution, delivery and performance of this Agreement and
the Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance of the Conversion Shares) will not (i) conflict with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company or any of
its subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a material adverse effect). All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof. The Company is not in violation of the
listing requirements of the Over-the-Counter Quotations Bureau (the “OTCQB”) and
does not reasonably anticipate that the Common Stock will be delisted by the
OTCQB in the foreseeable future, nor are the Company’s securities “chilled” by
FINRA. The Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.     (f)Absence of
Litigation. Except as disclosed in the Company’s public filings, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its subsidiaries,
threatened against or affecting the Company or any of its subsidiaries, or their
officers or directors in their capacity as such, that could have a material
adverse effect. Schedule 3(f) contains a complete list and summary description
of any pending or, to the knowledge of the Company, threatened proceeding
against or affecting the Company or any of its subsidiaries, without regard to
whether it would have a material adverse effect. The Company and its
subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.     (g)Acknowledgment Regarding Buyer’ Purchase of
Securities. The Company acknowledges and agrees that the Buyer is acting solely
in the capacity of arm’s length purchasers with respect to this Agreement and
the transactions contemplated hereby. The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’ purchase of the Securities.    

 



5

 

 

(h)No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyer. The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company’s securities
(past, current or future) for purposes of any shareholder approval provisions
applicable to the Company or its securities.     (i)Title to Property. The
Company and its subsidiaries have good and marketable title in fee simple to all
real property and good and marketable title to all personal property owned by
them which is material to the business of the Company and its subsidiaries, in
each case free and clear of all liens, encumbrances and defects except such as
are described in Schedule 3(i) or such as would not have a material adverse
effect. Any real property and facilities held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a material adverse effect.    
(j)Intellectual Property. The Company or one of its subsidiaries owns, free and
clear of all Liens, or has a valid right to use, all Intellectual Property (A)
that covers the products presently sold or under development in the conduct of
the business of the Company or its subsidiaries and (B) used or held for use in,
or necessary to conduct, the business and operations of the Company and its
subsidiaries as presently conducted. When used herein, “Lien” shall mean any
pledge, lien, charge, option, hypothecation, mortgage, security interest,
adverse right, prior assignment, license, sublicense or any other encumbrance of
any kind or nature whatsoever, whether contingent or absolute, or any agreement,
option, right or privilege (whether by Law, contract or otherwise) capable of
becoming any of the foregoing. When used herein, “Intellectual Property” shall
mean all intellectual property and industrial property rights and rights in
confidential information of every kind and description throughout the world,
including all United States, Canadian and foreign (a) patents, patent
applications, invention disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions and
extensions thereof (“Patents”), (b) registered or unregistered trademarks,
service marks, names, corporate names, trade names, domain names, logos,
slogans, trade dress, design rights, and other similar designations of source or
origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”), (c) copyrights and copyrightable subject matter (“Copyrights”),
(d) rights in computer programs (whether in source code, object code, or other
form), algorithms, databases, compilations and data, technology supporting the
foregoing, and all documentation, including user manuals and training materials,
related to any of the foregoing (“Software”), (e) trade secrets and all other
confidential information, ideas, know-how, inventions, proprietary processes,
formulae, models, and methodologies, (f) rights of publicity, privacy, and
rights to personal information, (g) moral rights and rights of attribution and
integrity, (h) all rights in the foregoing and in other similar intangible
assets and (i) all applications and registrations for the foregoing.    
(k)Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.     (l)General Solicitation.
Neither the Company nor, to its knowledge, any person acting on its behalf, has
offered or sold any of the securities contemplated in this Agreement by any form
of “general solicitation” within the meaning of Regulation D under the 1933 Act.
   

 



6

 

 

(m)Form D and Blue Sky Filings. The Company agrees to file one or more Forms D
with the SEC and all required state securities agencies on a timely basis as
required under Regulation D under the 1933 Act and applicable state blue sky
laws, rules and regulations.     (n)Bad Actor. No officer or director of the
Company would be disqualified under Rule 506(d) of the Securities Act as amended
on the basis of being a "bad actor" as that term is established in the September
19, 2013 Small Entity Compliance Guide published by the Securities and Exchange
Commission.     (o)Public Disclosure. The Company has timely filed all forms,
reports, statements and documents, including financial statements and
management’s discussion and analysis required to be filed by the Company under
applicable U.S. Securities Laws and the rules and policies of any applicable
stock exchange or quotation system. None of the documents filed by or on behalf
of the Company on the EDGAR system, as of their respective dates (and, if
amended or superseded by a filing prior to the date hereof, then on the date of
such filing), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.     (p)Breach of Representations and Warranties by the Company.
If the Company breaches any of the representations or warranties set forth in
this Section 3, and in addition to any other remedies available to the Buyer
pursuant to this Agreement, it will be considered an Event of default under the
Note.

 

3.Covenants.

 

(a)Expenses. At the Closing, the Company shall reimburse Buyer for expenses
incurred by them in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and the other agreements to be
executed in connection herewith (“Documents”), including, without limitation,
reasonable attorneys’ and consultants’ fees and expenses, transfer agent fees,
fees for stock quotation services, fees relating to any amendments or
modifications of the Documents or any consents or waivers of provisions in the
Documents, fees for the preparation of opinions of counsel, escrow fees, and
costs of restructuring the transactions contemplated by the Documents to a
maximum of US$6,000. If requested, the Company must pay these fees directly,
otherwise the Company must make immediate payment for reimbursement to the Buyer
for all fees and expenses immediately upon written notice by the Buyer or the
submission of an invoice by the Buyer. The Holder may deduct all such fees and
expenses from the Purchase Price of the Note when funded.     (b)Listing. The
Company shall promptly secure the listing of the Conversion Shares upon each
national securities exchange or automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and, so long as the Buyer owns any of the Securities, shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all
Conversion Shares from time to time issuable upon conversion of the Note. The
Company will obtain and, so long as the Buyer owns any of the Securities,
maintain the listing and trading of its Common Stock on the OTCQB or any
equivalent replacement exchange, the Nasdaq National Market (“Nasdaq”), the
Nasdaq SmallCap Market (“Nasdaq SmallCap”), the New York Stock Exchange
(“NYSE”), or the American Stock Exchange (“AMEX”) and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and
such exchanges, as applicable. The Company shall promptly provide to the Buyer
copies of any notices it receives from the OTCQB and any other exchanges or
quotation systems on which the Common Stock is then listed regarding the
continued eligibility of the Common Stock for listing on such exchanges and
quotation systems.    

 



7

 

 

(c)Corporate Existence. So long as the Buyer beneficially owns any Note, the
Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose Common Stock
is listed for trading on the OTCQB, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.    
(d)No Integration. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.    
(e)Information. The Buyer and its advisors, if any, have been, and for so long
as the Note remain outstanding will continue to be, furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer or its advisors and the Company’s responses thereto have been and will
continue to be full, plain and true disclosure.. The Buyer and its advisors, if
any, have been, and for so long as the Note remain outstanding will continue to
be, afforded the opportunity to ask questions of the Company.     (f)Public
Disclosure. So long as the Buyer beneficially owns any Note or Conversion
Shares, the Company shall timely file all forms, reports, statements and
documents, including financial statements and management’s discussion and
analysis required to be filed by the Company under applicable U.S. Securities
Laws and the rules and policies of any applicable stock exchange or quotation
system. None of the documents filed by or on behalf of the Company on the EDGAR
system, as of their respective dates (and, if amended or superseded by a filing
prior to the date hereof, then on the date of such filing), shall contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.     (g)Breach of
Covenants. If the Company breaches any of the covenants set forth in this
Section 3, and in addition to any other remedies available to the Buyer pursuant
to this Agreement, it will be considered an event of default under the Note.

 

4.Governing Law; Miscellaneous.

 

(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the Province of Ontario. The parties to this Agreement hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.    

 



8

 

 

(b)Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile or other electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.    
(c)Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.     (d)Severability. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.     (e)Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of the Buyer.     (f)Notices. All notices,
demands, requests, consents, approvals, and other communications required or
permitted hereunder shall be in writing and, unless otherwise specified herein,
shall be (i) personally served, (ii) deposited in the mail, registered or
certified, return receipt requested, postage prepaid, (iii) delivered by
reputable air courier service with charges prepaid, (iv) via electronic mail or
(v) transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received) or
delivery via electronic mail, or the first business day following such delivery
(if delivered other than on a business day during normal business hours where
such notice is to be received) or (b) on the second business day following the
date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 



9

 

 

If to the Company, to:

 

El Capitan Precious Metals, Inc.

8390 Via de Ventura Suite F-110

Scottsdale, AZ 85258

Attn: John Stapleton, CEO

 

If to the Buyer:

 

Bay Private Equity Inc.

Suite 403 - 2727 Steeles Ave. W.

Toronto, Ontario M3J 3G9

Attn: Robert Klimov

 

Each party shall provide notice to the other party of any change in address.

 

(g)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
the Buyer may assign its rights hereunder to any person that purchases
Securities in a private transaction from the Buyer or to any of its
“affiliates,” as that term is defined under the 1933 Act, without the consent of
the Company.     (h)Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.     (i)Survival. The representations and warranties of the
Company and the agreements and covenants set forth in this Agreement shall
survive the closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of the Buyer. The Company agrees to indemnify and hold
harmless the Buyer and all their officers, directors, employees and agents for
loss or damage arising as a result of or related to any breach or alleged breach
by the Company of any of its representations, warranties or covenants set forth
in this Agreement or any of its covenants or obligations under this Agreement,
including advancement of expenses as they are incurred.     (j)Further
Assurances. Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
    (k)No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.    

 



10

 

 

(l)Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 



EL CAPITAN PRECIOUS METALS, INC.                       By: /s/ Charles C.
Mottley     Charles C. Mottley       President and CEO    

 

 





BAY PRIVATE EQUITY, INC.                       By: /s/ Robert Klimov     Name:
Robert Klimov       Title: President    

 

 

 

AGGREGATE SUBSCRIPTION AMOUNT:           Aggregate Principal Amount of Note:  
US$180,000.00       Aggregate Purchase Price:   US$156,000.00       Note 1:
$180,000.00 less $18,000.00 in OID, less $6,000.00 in legal fees and other
expenses.







 

 

11

 

 

Exhibit A

144 NOTE - $180,000.00

(attached)

 



1

 

 

 



NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A UNDER SAID ACT OR SUCH OTHER APPLICABLE
EXEMPTION FROM REGISTRATION. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN CANADA BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) JANUARY 26, 2016, AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY IN CANADA.

 

 

US$180,000.00

 

EL CAPITAN PRECIOUS

METALS, INC.

7% CONVERTIBLE REDEEMABLE NOTE

DUE JANUARY 26, 2017

 

FOR VALUE RECEIVED, El Capitan Precious Metals, Inc. (the “Company”) promises to
pay to the order of Bay Private Equity Inc. and its authorized successors and
permitted assigns (“Holder”), the aggregate principal face amount of One Hundred
Eighty Thousand Dollars exactly (US$180,00.00) on January 26, 2017 (“Maturity
Date”) and to pay interest on the principal amount outstanding hereunder at the
rate of 7% per annum commencing on January 27, 2017. This Note contains a
US$18,000.00 original issue discount such that the purchase price of the Note
shall be US$156,000.00 after deduction of expenses of US$6,000.00. The interest
will be paid to the Holder in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note. The principal
of, and interest on, this Note are payable at Suite 403 - 2727 Steeles Ave. W.,
Toronto, Ontario M3J 3G9, initially, and if changed, last appearing on the
records of the Company as designated in writing by the Holder hereof from time
to time. The Company will pay each interest payment and the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company. Interest shall be payable in Common Stock (as defined
below) at the election of the Holder pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

 

2.The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3.This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended (“Act”) and applicable state securities laws.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company’s records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted (“Notice of Conversion”) in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy or email) of such Notice of Conversion shall be the Conversion Date.

 



1

 

 

4.(a)The Holder of this Note is entitled, at its option at any time and from
time to time after the date which is 180 days after January 26, 2017, to convert
all or any amount of the principal face amount of this Note then outstanding
into shares of the Company’s common stock (the “Common Stock”) at a price
(“Conversion Price”) for each share of Common Stock equal to 55% of the lowest
price for any trade of the Common Stock during the ten (10) trading day period
prior to conversion. Such trading price shall be determined based on trades of
the Common Stock as reported on the National Quotations Bureau OTCQB exchange
which the Company’s shares are traded or any exchange upon which the Common
Stock may be traded in the future (“Exchange”), for the ten (10) prior trading
days including the day upon which a Notice of Conversion is received by the
Company or its transfer agent (provided such Notice of Conversion is delivered
by fax or other electronic method of communication to the Company or its
transfer agent after 4 P.M. Eastern Standard or Daylight Savings Time if the
Holder wishes to include the same day trading prices). If the shares have not
been delivered within 3 business days, the Notice of Conversion may be rescinded
by the Holder. Such conversion shall be effectuated by the Company delivering
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion. Accrued but unpaid interest shall be
payable in cash, subject to conversion at the Conversion Price in the same
manner as the principal face amount at the election of the Holder. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
To the extent the Conversion Price of the Company’s Common Stock closes below
the par value per share, the Company will take all steps necessary to solicit
the consent of the stockholders to reduce the par value to the lowest value
possible under law. The Company agrees to honor all conversions submitted
pending this increase. In the event the Company experiences a DTC “Chill” on its
shares, the conversion price shall be decreased to 45% instead of 55% while that
“Chill” is in effect. In no event shall the Holder be allowed to effect a
conversion if such conversion, along with all other shares of Company Common
Stock beneficially owned by the Holder and its affiliates would exceed 9.9% of
the outstanding shares of the Common Stock of the Company.

 

(b)Interest on any unpaid principal balance of this Note shall accrue and be
paid at the rate of 7% per annum without compounding based on a 365 day year.
Interest shall be paid by the Company in cash on the Maturity Date (as defined
below) unless earlier converted by the Holder into Common Stock (“Interest
Shares”). Holder may, at any time and from time to time, send in a Notice of
Conversion to the Company to convert accrued interest into Interest Shares based
on the formula provided in Section 4(a) above. The dollar amount converted into
Interest Shares may at the election of the Holder be all or a portion of the
accrued interest calculated on the unpaid principal balance of this Note to the
date of such notice.

 

(c)During the first six months this Note is in effect, the Company may redeem
this Note by paying to the Holder an amount as follows: (i) if the redemption is
prior to the 30th day this Note is in effect (including the 30th day), then for
an amount equal to 105% of the unpaid principal amount of this Note along with
any interest that has accrued during that period; (ii) if the redemption is on
the 31st day this Note is in effect, up to and including the 60th day this Note
is in effect, then for an amount equal to 115% of the unpaid principal amount of
this Note along with any accrued interest; (iii) if the redemption is on the
61st day this Note is in effect, up to and including the 120th day this Note is
in effect, then for an amount equal to 135% of the unpaid principal amount of
this Note along with any accrued interest; (iv) if the redemption is on the
121st day this Note is in effect, up to and including the 180th day this Note is
in effect, then for an amount equal to 150% of the unpaid principal amount of
this Note along with any accrued interest. This Note may not be redeemed after
the 180th day this Note is in effect. The redemption must be closed and paid for
within 3 business days of the Company sending the redemption demand or the
redemption will be invalid and the Company may not redeem this Note. In the
event the Holder has delivered a Notice of Conversion to the Company prior to
the receipt of a redemption notice from the Company, the Notice of Conversion
shall prevail.

 



2

 

 

(d)Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a “Reorganization
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock at the Conversion Price determined in accordance with Section 4(a) at any
time prior to the Reorganization Event. The foregoing provisions shall similarly
apply to successive Reorganization Events.

 

(e)In case of any Reorganization Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note (together with the amount of accrued but unpaid interest),
to purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon conversion of the Note (together with the amount of accrued but
unpaid interest) and at the same Conversion Price, as defined in this Note,
immediately prior to such Reorganization Event. The foregoing provisions shall
similarly apply to successive Reorganization Events. If the consideration
received by the holders of Common Stock is other than cash, the value shall be
as determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the form, herein prescribed.

 

6.The Company hereby expressly waives demand and presentment for payment, notice
of non- payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.The Company agrees to pay all costs and expenses, including reasonable
attorneys’ fees and expenses on a solicitor-client basis, which may be incurred
by the Holder in collecting any amount due under this Note.

 

8.If one or more of the following described “Events of Default” shall occur:

 

(a)The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b)Any of the representations or warranties made by the Company herein or in any
certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the securities purchase agreement under which this
Note was issued shall be false or misleading in any respect; or

 



3

 

 

(c)The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder or the securities purchase agreement
under which this Note was issued; or

 

(d)The Company shall (1) become insolvent; (2) admit in writing its inability to
pay its debts generally as they mature; (3) make an assignment for the benefit
of creditors or commence proceedings for its dissolution; (4) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; (5) file a petition for bankruptcy
relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or (6) the board of directors of the Company shall resolve to
undertake any actions which could lead to or to confirm any of the foregoing; or

 

(e)A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f)Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g)One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

(h)The Company shall have defaulted on or breached any term, covenant or
condition of any other debt instrument or debt obligation by which it is bound,
or if, in the reasonable opinion of the Holder, an adverse material change
occurs in the financial condition of any of the Company; or

 

(i)The Company shall have its Common Stock delisted from an exchange (including
the OTCBB exchange) or, if the Common Stock trades on an exchange, then trading
in the Common Stock shall be suspended for more than 10 consecutive days;

 

(j)If a majority of the members of the Board of Directors of the Company on the
date hereof are no longer serving as members of the Board;

 

(k)The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(l)The Company shall not replenish the reserve set forth in Section 13, within 3
business days of the request of the Holder.

 

(m)The Company shall not be “current” in its filings with the Securities and
Exchange Commission; or

 

(n)The Company shall lose the “bid” price for its stock and a market (including
the OTCBB marketplace or other exchange).

 



  Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, un- less such Event of Default shall have been waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable, with-
out presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law.

 



4

 

 

9.Upon an Event of Default, in addition to any other rights or remedies of the
Holder:

 

(a)interest shall accrue at a default interest rate of 24% per annum or, if such
rate is usurious or not permitted by current law, then at the highest rate of
interest permitted by law;

 

(b)in the event of a breach of Section 8(k), the Company shall pay the Holder
$250 per day the shares are not issued beginning on the 4th day after the
conversion notice was delivered to the Company. This penalty shall increase to
$500 per day beginning on the

10th day (provided that in either case if such rate is usurious or not permitted
by current law, then at a per diem penalty that is equal to the highest rate of
interest permitted by law). Amounts payable hereunder shall be convertible at
the election of the Holder in the same manner as the principal amount;

 

(c)in the event of a breach of Section 8(n) the outstanding principal amount
shall be deemed to be increased by 20% without further action by the Company or
the Holder and the Company shall issue a replacement certificate reflecting such
increase at the request of the Holder;

 

(d)in the event of a breach of Section 8(i), the outstanding principal due under
this Note shall increase by 50% without further action by the Company or the
Holder and the Company shall issue a replacement certificate reflecting such
increase at the request of the Holder;

 

(e)if this Note is not paid when due, the outstanding principal due under this
Note shall increase by 10% without further action by the Company or the Holder
and the Company shall issue a replacement certificate reflecting such increase
at the request of the Holder;

 

(f)if the Holder shall commence an action or proceeding to enforce any
provisions of this Note, including, without limitation, engaging an attorney,
then if the Holder prevails in such action, the Holder shall be reimbursed by
the Company for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding on a
solicitor-client basis;

 

(g)at the Holder’s election, if the Company fails for any reason to deliver to
the Holder the Common Stock issuable upon conversion of this Note (or any
interest as applicable) by the 3rd business day following the delivery of a
Notice of Conversion to the Company and if the Holder incurs a Failure to
Deliver Loss (as defined below), then at any time the Holder may provide the
Company written notice indicating the amounts payable to the Holder in respect
of the Failure to Deliver Loss and the Company must make the Holder whole as
follows:

 

“Failure to Deliver Loss” = (Highest trade price at any time on or after the
Conversion

Date) x (Number of shares subject to the Notice of Conversion)

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the 3rd business day from the time of the Holder’s
written notice to the Company.

 

10.In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11.Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12.The Company represents that it is not a “shell” issuer and has never been a
“shell” issuer or that if it previously has been a “shell” issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a “shell” issuer. Further, the Company will instruct
its counsel to either (i) write a 144 opinion to allow for salability of the
Conversion Shares or (ii) accept such opinion from Holder’s counsel.

 



5

 

 

13.The Company shall issue irrevocable transfer agent instructions reserving
10,800,000 shares of its Common Stock for conversions under this Note (the
“Share Reserve”). Upon full conversion of this Note, any shares remaining in the
Share Reserve shall be cancelled. The Company shall pay all costs associated
with issuing and delivering the shares. If such amounts are to be paid by the
Holder, the Holder may deduct such amounts from the Conversion Price. Conversion
Notices may be sent to the Company or its transfer agent via electronic mail.
The Company shall at all times reserve a minimum of three times the amount of
shares required if the Note were to be fully converted. The Holder may
reasonably request increases from time to time to reserve such amounts.

 

14.The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15.This Note shall be governed by and construed in accordance with the laws of
the Province of Ontario and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually consent to
exclusive jurisdiction and venue in the courts of the Province of Ontario. This
Agreement may be executed in counterparts, and the facsimile or email
transmission of an executed counterpart to this Agreement shall be effective as
an original. All references to “$”, “US$” or “dollars” herein are to United
States dollars unless otherwise indicated.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated:           1/27/2016           

 



  EL CAPITAN PRECIOUS METALS, INC.             By:   /s/ Charles C. Mottley  
Name: Charles C. Mottley   Title: President, CEO

 



6

 

 

EXHIBIT A

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ of the [principal amount]
[accrued interest] of the Note into Shares of Common Stock of El Capitan
Precious Metals, Inc. (“Shares”) according to the conditions set forth in such
Note, as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 



 

Date of Conversion:     

 

Aplicable Conversion Price:     

 

Signature:        [Print Name of Holder and Title of Signer]

 

Address:             

 

SSN or EIN:     

 

Shares are to be registered in the following name:     

 

Name:     

 

Address:     

 

Tel:     

 

Fax:     

 

SSN or EIN:     

 

Shares are to be sent or delivered to the following account:

 

Account Name:     

 

Address:     

 



 



 

Schedule 3(f)

 

Not Applicable

 

 

 



 



Schedule 3(i)

 

Real Property – free and clear

Equipment – Only AuraSource system has a $400,000, 4.5% interest note on it.



 